Title: To Alexander Hamilton from John Wilson, 25 November 1799
From: Wilson, John
To: Hamilton, Alexander


          
            Sir
            Cincinnati November the 25th. 1799
          
          I have this moment recd. your favour of the 20 Ultimo in which I am directed to repair Immediately to Bennington in the state of Vermont to be there employed in the recruiting Service. I should not hesitate a moment in complying. But my present circumstances Will not permit so Soon as is expected. the reason I will inform You.
          some time in June I was requestd by Capt Turner to join him at Fort Fayett, and remaind there untill the 20th of July, at which time I was orderd by him to receive from Lt. Thompson Pay Master to the 2. Regt. (Who was at that time at the point of death, and expird in a very short time), Several months pay which he had received for the troops at Detroit, Fort Wayne and Michilimackinac, and to repair immediately to Detroit with said money, and there report myself to Coll Strong. On my arrival there I was orderd by him to pay out the money in my possession to the troops for whom it was drawn. this duty being completed, I received orders from the Coll. of which the enclosed is an exact coppy. I arrivd at this place on the 19th. Inst. and Expect to be ready to commence in a few days more, to make payment at Forts Washington Wayne & Detroit & Michilimackinac for June July, August Sept & October. this being completed with  (Which shall be expedited by every exertion in my power) I will without delay return to this place for the purpose of obtaining a final Settlement of my accounts with the Depy Pay Master Genl. preparatary to proceeding to the State of Vermont agreeable to Your orders.
          I have the honour Sir to Sign Myself—Your Obedient Sert
          
            John Wilson Lt
             2 US Regt.
          
          Major Genl Hamilton
        